Matter of Tavon W. (2015 NY Slip Op 09196)





Matter of Tavon W.


2015 NY Slip Op 09196


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Tom, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


16386

[*1] In re Tavon W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Michelle R. Duprey of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Vanessa Kong of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 18, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Appellant's "accomplice liability could reasonably be inferred from the chain of events
. . ., which supports the inference that [appellant] intentionally took part in the robbery by leading the victim
. . . into a trap. [Appellant's] conduct and that of the other participant in the crime made little sense unless [appellant] was a participant" (People v Thomas, 113 AD3d 447, 447 [1st Dept 2014], lv denied 22 NY3d 1159 [2014][citation omitted]). In addition to conduct that can be reasonably interpreted as leading the victim into a trap, appellant acquired the victim's phone and passed it to an accomplice who fled with it as appellant physically prevented the victim from pursuing the accomplice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK